Citation Nr: 0721578	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-38 004A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medial care provided to the veteran at a private 
hospital in March 2003.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida, 
that denied the benefit sought on appeal.

FINDING OF FACT


On May 4, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant's representative that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In this case, a VA Form 119 (Report of Contact) dated in May 
2005 indicated that the veteran had called the RO and stated 
that he would like to withdraw his appeal.  This was followed 
by a VA Form 119 from the veteran's representative received 
at the BVA on May 4, 2007 in which the veteran respectfully 
withdrew all current appeals.  

Since the veteran has withdrawn this appeal there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


